Citation Nr: 1734052	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  06-11 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for mild degenerative disc disease, lumbar spine, L5-S1.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

A rating of 20 percent, but no higher, for degenerative disc disease of the lumbar spine, is granted, for the entire period on appeal.  

Entitlement to a TDIU is denied.





FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's mild degenerative disc disease, lumbar spine, L5-S1, has been manifested by flexion limited, at worst, to 55 degrees, and a combined range of motion of 160 degrees as well as objective evidence of pain. 

2.  The evidence of record does not persuasively show that the Veteran's service-connected disabilities preclude him from following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating or 20 percent, but no higher, for degenerative disc disease of the lumber spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from June 1976 to December 1979, June to October 1986, December 1995 to August 1996, and from January 2003 to July 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional office (RO) in St. Louis, Missouri.  The February 2016 rating decision, in pertinent part, denied an evaluation in excess of 10 percent for left ulnar neuropathy and mild degenerative disc disease, lumbar spine, L5-S1. 

In a September 2013 decision, the Board found that since the Veteran raised a claim of entitlement to a TDIU in the context of an increased rating claim, it was fully before the Board.  The Board then remanded the Veteran's claim of entitlement to TDIU as the issue was inextricably intertwined with the outcome of the Veteran's claim for service connection for prostate cancer. 

The Board remanded both issues in January 2017 for additional development and they have returned to the Board for adjudication.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

1.  Entitlement to a rating in excess of 10 percent for mild degenerative disc disease, lumbar spine, L5-S1

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2016).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2015).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.  

The United States Court of Appeals for Veterans Claims (Court) has also provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2016).  For the purpose of rating disability from arthritis, the knee and ankle are considered major joints while the lumbar vertebrae are considered groups of minor joints. See 38 C.F.R. § 4.45.

Factual Background

The Veteran was granted entitlement to service connection for mild degenerative disc disease of the lumbar spine by a May 2009 rating decision, which effectuated an April 2009 Board decision.  The May 2009 rating decision assigned a 10 percent rating, effective November 3, 2004. 

The claim for an increased rating was initiated by a November 2015 VA examination.  The examiner conducted a VA examination, reviewed the service treatment records, private treatment records, and the VA treatment records.  The Veteran denied flare ups and denied functional loss of the thoracolumbar spine.  Range of motion testing revealed normal range of motion in all directions.  There was no evidence of pain with weight bearing and no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  There was no additional loss of function or range of motion after three repetitions or on repeated use over time.  There was no guarding or muscle spasms and no additional factors contributing to disability.  The Veteran's muscle strength testing was normal in all lower extremities and there was no muscle atrophy.  The reflex examination was normal in the bilateral knees and ankles.  The sensory examination was normal in the bilateral lower extremities, as well.  The straight-leg raising test was negative and there were no other signs or symptoms due to radiculopathy and no ankylosis of the spine.  There were no other neurologic abnormalities.  There was no intervertebral disc syndrome and no use of any assistive devices.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were no other pertinent physical findings, complications, conditions, signs, symptoms, and scars.  Imaging studies were performed and there was no arthritis documented or any thoracic vertebral fracture with loss of 50 percent or more of height.  The examiner also noted that an MRI of the lumbar spine in December 2007 was normal.  There was no impact of the Veteran's thoracolumbar spine on his ability to work.    

In September 2016, the Veteran submitted a statement related to his back condition.  The Veteran stated that the examiner had answered questions for the Veteran during the examination.  The Veteran stated that the examiner had ignored his complaints of pain.  The Veteran indicated that he could not "take standing, sitting, or lifting" but that the report indicated that the Veteran was "just fine".  The Veteran reported that he could hardly move during the examination despite what was written in the examination report.  

Another examination was provided in February 2017.  The examiner reviewed the claims file and provided an in-person examination.  The examiner diagnosed degenerative arthritis and intervertebral disc syndrome.  The examiner recounted the Veteran's reports that his baseline pain in the central low and right sided lumbar area had increased.  He denied radicular sensations and denied surgery or injections since his last rating.  The examiner noted that the Veteran's pain was more prevalent in the morning and with certain movements and postural changes.  The Veteran was taking OxyContin tablets as prescribed under the care of a private pain management therapist.  The examiner indicated that the x-rays showed a progression of the lumbar spine arthritis changes compared with the 2005 films.  The Veteran indicated that he was known to have L5/S1 disc space thinning from the 2005 x-rays.  The Veteran reported flare ups in the thoracolumbar spine; he reported that there was less pain free range of motion during flare ups.  The Veteran also reported functional loss or impairment due to his thoraolumbar spine; he explained that postural changes, crouching, squatting, and sleeping prone were more difficult or caused increased back pain.  

The Veteran had forward flexion to 60 degrees, extension to 20 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 25 degrees. The Veteran reported that he had more difficulty tying shoes, repetitive bending, stooping, and crouching.  There was no pain with weight bearing.  The examiner noted that there was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  Specifically, there was tenderness to the right and left lower paralumbar muscles.  The Veteran completed repetitive motion testing but there was additional loss caused by pain.  The range of motion after three repetitions was forward flexion to 55 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 25 degrees.  The Veteran was not examined immediately after repetitive use over time, but the examiner indicated that the examination was medically consistent with repetitive use testing over time.  The examiner noted that pain also limited range of motion over time to the same degree as occurred after three repetitions.  The examination was not conducted during a flare up but the examiner noted that pain and lack of endurance would have additionally limited range of motion.  During a flare up, the range of motion was described as forward flexion to 50 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees.  There was no guarding or muscle spasm of the thoracolumbar spine and no additional factors contributing to disability.  Muscle strength was normal in all lower extremities.  There was no muscle atrophy and the reflex examination was normal.  The sensory examination was also normal; there were no other signs or symptoms of radiculopathy, no ankylosis, and no other neurologic abnormalities.  

The examiner diagnosed intervertebral disc syndrome (IVDS), but found that there had been no signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran did not use any assistive device for normal mode of locomotion.  There also was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by amputation with prosthesis.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to any condition.  An x-ray was performed and arthritis was diagnosed.  There was also mild anterior superior osteophytic spurring of the L3 vertebral body.  

The examiner noted that the Veteran's condition would impact his ability to work insofar as he would have less stamina and endurance for walking long distances or duration; he would also have difficulty with repetitive motions about the waist like squatting and stooping.  He would also have more limitations with heavy lifting and carrying.  The examiner estimated that during significantly increased pain, the range of motion would be about the same as the values recorded for flare ups.  The examiner noted that, where possible, the examination employed both active and passive assessments.  The examiner noted that, where possible, both involved and uninvolved joints were assessed for both weight-bearing and non-weight-bearing and painful responses were recorded.  

Analysis 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board concludes that, for the entire period, the Veteran's lumbar spine disability is properly rated at 20 percent disabling, but no higher, for the entire period on appeal.  Here, the evidence from the February 2017 examination indicates that the Veteran met the criteria for a 20 percent rating insofar as his forward flexion was greater than 30 degrees but not greater than 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  And, while the earlier VA examination from November 2015 did not show the same limitation, the Veteran has stated that examination was not properly administered.  The Veteran disagreed with the findings reported by the November 2015 examiner, as explained in his September 2016 letter.  In his letter, the Veteran also stated that the examiner did not ask him some of the questions from the examination, and instead had answered them himself.  The file contains an email exchange that indicated other veterans had complained about the same examiner that the Veteran was seen by during his November 2015 examination.  Given that evidence, the Board finds the February 2017 examination report and findings to be of more probative value than the findings from the November 2015 examination.  Thus, the higher, 20 percent rating is effective for the entire period on appeal.  However, while a 20 percent rating is warranted, the VA examinations and treatment records do not support a finding that the Veteran's lumbar spine disability was manifested by more severe symptomatology than was shown on examination.

Further, given that the Veteran was able to achieve the aforementioned ranges of motion of the spine on examinations despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the 20 percent schedular disability rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the lumbar spine to warrant a higher disability rating at any point during the period on appeal.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the right shoulder based on additional functional limitation following repetitive use or flare-ups of the joint.  The Board also notes that the February 2017 examiner specifically commented that the range of motion findings took into account the different criteria introduced by Correia.  Indeed, the examiner stated that the findings were recorded for active, passive, weight bearing, and non-weight bearing throughout the examination.  

The Board has considered whether a higher rating would be warranted based on intervertebral disc syndrome with incapacitating episodes.  The Board notes, however, that while the Veteran was diagnosed with IVDS, the evidence demonstrates that the Veteran does not have incapacitating episodes as defined by the regulations.  As such, a higher rating is not warranted.  

In sum, the Board finds that the symptoms of the Veteran's lumbar spine disability more nearly approximate the criteria for a 20 percent rating for the entire period on appeal. 

2.  TDIU 

In order to establish service connection for a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially-gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

When the veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned. If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16 (a) (2016).  A total disability rating also may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16 (a) (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment cannot be considered substantially-gainful employment.  Generally, marginal employment exists when a veteran's earned annual income does not exceed the Federal poverty threshold for one person.  38 C.F.R. § 4.16 (a) (2016). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board recognizes that the claim of entitlement to a TDIU was raised and remanded by the September 2013 Board remand.  For the period of the appeal prior to November 23, 2015- the effective date of the 20 percent rating for degenerative disc disease-the Veteran's combined rating was 60 percent.  As such, his combined rating did not meet the schedular criteria for TDIU prior to November 23, 2015.  38 C.F.R. § 4.16 (a) (2016).  Thus, for the period prior to November 23, 2015, the Board must consider whether the competent evidence otherwise demonstrates that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities to warrant a referral to the Director of Compensation and Pension.  

From November 23, 2015, the Veteran is service-connected for prostate cancer with erectile dysfunction, evaluated as 40 percent disabling since October 29, 2012; residuals of a right ankle sprain, evaluated as 20 percent disabling from December 29, 2004; left ulnar neuropathy, evaluated as 10 percent disabling from November 3, 2004; and a varicocelectomy of the left testicle, evaluated as noncompensable.  Additionally, the Veteran is in receipt of service connection for mild degenerative disc disease of the lumbar spine, which, per this Board decision, is evaluated as 20 percent disabling from November 23, 2015.  The combined disability evaluation is 70 percent as of November 23, 2015, and he did meet the schedular criteria for a TDIU outlined above. 38 C.F.R. § 4.16 (a).  

Accordingly, for the period since November 23, 2015, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 38 C.F.R. § 4.16 (a).

After careful review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against the award of a TDIU for any portion of the period on appeal on either a schedular or extraschedular basis, as explained below.

The Board notes that the Veteran completed high school and four years of college.  He did not indicate in his VA Form 21-8940 where he had worked, or in what role prior to September 2009, when he stopped working.  However, the buddy statements of record show that the Veteran had worked for the U.S. Postal Service.  The buddy statements indicated that the Veteran appeared to have abdominal, arm, and back pain.  The statements also indicated that he limped and leaned forward slightly at the waist.  

In an October 2012 examination, the examiner noted that the Veteran's left varicocelectomy and scar, left ulnar neuropathy, and history of chronic prostatitis did not impact the Veteran in physical or sedentary work.  The examiner opined that the Veteran's degenerative disc disease, right ankle sprain, and prostate cancer permanently prevented physically active work.  However, during a November 2015 examination concerning the severity of his prostate cancer, the examiner found that there were no functional effects of his prostate cancer.  Similarly, only mild functional impairment was noted as a result of the Veteran's ankle disability in a November 2015 ankle examination.  In that vein, the examiner noted that the Veteran had a mild to moderate limp caused by his right ankle disability, which would preclude him from standing or walking along with a limited stair and ladder climbing.  That examiner also opined that the Veteran's right ankle disability, considered in conjunction with all other service-connected disabilities would not render him unable to secure and follow a substantially gainful occupation, not limited to his former position with the Postal Service.  The examiner indicated that he had not seen the Veteran for his other disabilities, but that based on his observation of him during a previous examination, the Veteran would still be able to do at least light activity.  As noted, the February 2017 examiner noted that the Veteran's back condition impacted his occupational functionality insofar as he would have less stamina and endurance for walking prolonged distance or for long durations.  He also would be limited in repetitive motions about the waist such as squatting, stopping, and unrestricted heavy lifting, and carrying.  

In regards to the evidence related to unemployability, the Board acknowledges that the Veteran has claimed to have been unemployed during the appeal period.  The Board also acknowledges the Veteran's assertions that he is unemployable due to his service-connected disabilities. The Veteran is competent to describe the symptoms he experiences.  However, the competent medical evidence offering detailed specific findings pertinent to the criteria governing the award of a TDIU is the most probative evidence with regard to evaluating the functional impact of the Veteran's service-connected disabilities on his employability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the unbiased competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and the impact of the service-connected disabilities on the Veteran's employability.
However, as indicated above, unemployed does not mean unemployable.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Veteran indicated on his claim for TDIU that he was unemployed because of his back, arm, leg, and abdominal prostate issues.  He has not submitted any more information related to his claim for entitlement to a TDIU.  Thus, based on the above, the Board finds that the evidence does not persuasively show the Veteran to be incapable of performing the tasks that comport with his education and occupational experience due to his service-connected disabilities.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities. The Board reiterates that the sole fact that the Veteran is unemployed or has difficulty obtaining or following employment is not enough to warrant entitlement to a TDIU.  The Board notes that the Veteran's rating for his service-connected disabilities takes into account the limitations and difficulties he has due to these disabilities.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a TDIU.  The evidence shows that the Veteran is well-educated: he has a college degree.  The Veteran has worked for the Postal Service for a significant amount of time and was seemingly successful in that position.  He is able to communicate fully, and while he does have some physical limitations, he has not been shown to be precluded from performing the tasks required in sedentary employment.  Given the Veteran's college degree, it is likely that he could work in a position that did not require manual labor, and thus his physical limitations would not impact his ability to perform occupational functions required of a sedentary job.  In the present case, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities. 

While the Board remains sympathetic to the Veteran, and regrets his current condition, unfortunately the claim for entitlement to a TDIU rating must be denied.  After considering the limitations related to the service-connected disabilities as shown by the credible lay and medical evidence, the Veteran is capable of performing work considering the symptomatology and functional impairment of service-connected disability alone, without regard to age or nonservice-connected disabilities.  Thus, the Board finds that, for the entire appeal period, the Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation.  Consequently, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	B. Muetzel, Associate Counsel

Copy mailed to:  Missouri Veterans Commission



Department of Veterans Affairs


